Exhibit 10.8Execution Copy AMENDMENT NO. 1 TOSERIES A PREFERRED STOCKPURCHASE AGREEMENT This AMENDMENT NO. 1 (this “Amendment”) to that certain Series A Preferred Unit Purchase Agreement, dated as of March 11, 2016 (the “Agreement”), by and among TARGA RESOURCES CORP., a Delaware corporation (the “Company”), and the purchasers set forth therein (the “Purchasers”), is made as of March 15, 2016, by and between the Company and Stonepeak Target Upper Holdings LLC, a Delaware limited liability company (the “Additional Purchaser”). Capitalized terms used but not defined herein have the meanings given such terms in the Agreement.
